{¶ 19} Although I concur in the majority's decision, I write separately to recognize that an experienced trial judge was presiding over Morris's sentencing hearing and that it was more than likely that this trial judge appropriately exercised his discretion to clear the courtroom in light of the attendant circumstances. Something was obviously wrong in the courtroom. It is highly unusual for a sheriff's deputy to have to call for assistance during sentencing. That being noted, this court has twice held that in order for a trial court to close a courtroom to spectators, the trial judge must make an appropriate finding supporting the closure of the courtroom on the record.14 That was not done here, so we are constrained to reverse the imposition of the sentences.
14 See Sanders, supra; Clifford, supra.